344 F.2d 95
TADDEO CONSTRUCTION AND LEASING CORPORATION, Appellant,v.CAIN ROOFING & SHEET METAL, INC., a Division of CainManufacturing Company, et al., Appellees.
No. 21394.
United States Court of Appeals Fifth Circuit.
April 5, 1965.

Charles L. Howard, Jr., Rogers, Howard, Redden & Mills, Birmingham, Ala., for appellant.
Morris K. Sirote, Sirote, Permutt, Friend & Friedman, Birmingham, Ala., for appellees.
Lee E. Bains, Ling & Bains, Bessemer, Ala., for H. R. Webster, and others.
Ferris S. Ritchey, Jr., Ritchey & Nicholson, Birmingham, Ala., for Cain Roofing & Sheet Metal, Inc., Appellee.
Before WOODBURY,1 JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
No prejudicial error having been shown, the judgment of the district court is


2
Affirmed.



1
 Senior Judge of the First Circuit, sitting by designation